Ross Stores, Inc.

2004 Equity Incentive Plan

As Amended Through May 17, 2005




Ross Stores, Inc.
2004 Equity Incentive Plan
As Amended Through May 17, 2005

          1.       ESTABLISHMENT, PURPOSE AND TERM OF PLAN.

                    1.1          Establishment.  The Ross Stores, Inc. 2004
Equity Incentive Plan (the “Plan”) is hereby established effective as of May 20,
2004, the date of its approval by the stockholders of the Company (the
“Effective Date”).

                    1.2          Purpose.  The purpose of the Plan is to advance
the interests of the Participating Company Group and its stockholders by
providing an incentive to attract, retain and reward persons performing services
for the Participating Company Group and by motivating such persons to contribute
to the growth and profitability of the Participating Company Group.  The Plan
seeks to achieve this purpose by providing for Awards in the form of Options,
Stock Appreciation Rights, Restricted Stock Purchase Rights, Restricted Stock
Bonuses, Performance Shares, Performance Units, Restricted Stock Units and
Deferred Compensation Awards.

                    1.3          Term of Plan.  The Plan shall continue in
effect until the earlier of its termination by the Board or the date on which
all of the shares of Stock available for issuance under the Plan have been
issued and all restrictions on such shares under the terms of the Plan and the
agreements evidencing Awards granted under the Plan have lapsed.  However, all
Awards shall be granted, if at all, within ten (10) years from the Effective
Date.

          2.       DEFINITIONS AND CONSTRUCTION.

                    2.1          Definitions.  Whenever used herein, the
following terms shall have their respective meanings set forth below:

                                   (a)          “Affiliate” means (i) an entity,
other than a Parent Corporation, that directly, or indirectly through one or
more intermediary entities, controls the Company or (ii) an entity, other than a
Subsidiary Corporation, that is controlled by the Company directly, or
indirectly through one or more intermediary entities.  For this purpose, the
term “control” (including the term “controlled by”) means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of the relevant entity, whether through the ownership of voting
securities, by contract or otherwise; or shall have such other meaning assigned
such term for the purposes of registration on Form S-8 under the Securities Act.

                                   (b)          “Award” means any Option, SAR,
Restricted Stock Purchase Right, Restricted Stock Bonus, Performance Share,
Performance Unit, Restricted Stock Unit or Deferred Compensation Award granted
under the Plan.

                                   (c)          “Award Agreement” means a
written agreement between the Company and a Participant setting forth the terms,
conditions and restrictions of the Award granted to the Participant.  An Award
Agreement may be an “Option Agreement,” an “SAR Agreement,” a “Restricted Stock
Purchase Agreement,” a “Restricted Stock Bonus Agreement,” a “Performance Share
Agreement,” a “Performance Unit Agreement,” a “Restricted Stock Unit Agreement,”
or a “Deferred Compensation Award Agreement.”

1




                                   (d)          “Board” means the Board of
Directors of the Company.

                                   (e)          “Change in Control” means,
unless otherwise defined by the Participant’s Award Agreement or contract of
employment or service, the occurrence of any of the following:

                                                  (i)          any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act), other than
(1) a trustee or other fiduciary holding stock of the Company under an employee
benefit plan of a Participating Company or (2) a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of the stock of the Company, becomes the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of stock of the Company representing more than
fifty percent (50%) of the total combined voting power of the Company’s
then-outstanding voting stock; or

                                                  (ii)          an Ownership
Change Event or series of related Ownership Change Events (collectively, a
“Transaction”) in which the stockholders of the Company immediately before the
Transaction do not retain immediately after the Transaction direct or indirect
beneficial ownership of more than fifty percent (50%) of the total combined
voting power of the outstanding voting securities of the Company or, in the case
of an Ownership Change Event described in Section 2.1(x)(iii), the entity to
which the assets of the Company were transferred (the “Transferee”), as the case
may be; or

                                                  (iii)          a liquidation
or dissolution of the Company.

For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities.  The Committee shall
have the right to determine whether multiple sales or exchanges of the voting
securities of the Company or multiple Ownership Change Events are related, and
its determination shall be final, binding and conclusive.

                                   (f)          “Code” means the Internal
Revenue Code of 1986, as amended, and any applicable regulations promulgated
thereunder.

                                   (g)          “Committee” means the
Compensation Committee or other committee of the Board duly appointed to
administer the Plan and having such powers as shall be specified by the Board. 
If no committee of the Board has been appointed to administer the Plan, the
Board shall exercise all of the powers of the Committee granted herein, and, in
any event, the Board may in its discretion exercise any or all of such powers.

                                   (h)          “Company” means Ross Stores,
Inc., a Delaware corporation, or any successor corporation thereto.

2




                                   (i)          “Consultant” means a person
engaged to provide consulting or advisory services (other than as an Employee or
a member of the Board) to a Participating Company, provided that the identity of
such person, the nature of such services or the entity to which such services
are provided would not preclude the Company from offering or selling securities
to such person pursuant to the Plan in reliance on registration on a Form S-8
Registration Statement under the Securities Act.

                                   (j)          “Deferred Compensation Award”
means an award of Stock Units granted to a Participant pursuant to Section 12 of
the Plan.

                                   (k)          “Director” means a member of the
Board.

                                   (l)          “Disability” means the permanent
and total disability of the Participant, within the meaning of Section 22(e)(3)
of the Code.

                                   (m)         “Dividend Equivalent” means a
credit, made at the discretion of the Committee or as otherwise provided by the
Plan, to the account of a Participant in an amount equal to the cash dividends
paid on one share of Stock for each share of Stock represented by an Award held
by such Participant.

                                   (n)          “Employee” means any person
treated as an employee (including an Officer or a member of the Board who is
also treated as an employee) in the records of a Participating Company and, with
respect to any Incentive Stock Option granted to such person, who is an employee
for purposes of Section 422 of the Code; provided, however, that neither service
as a member of the Board nor payment of a director’s fee shall be sufficient to
constitute employment for purposes of the Plan.  The Company shall determine in
good faith and in the exercise of its discretion whether an individual has
become or has ceased to be an Employee and the effective date of such
individual’s employment or termination of employment, as the case may be.  For
purposes of an individual’s rights, if any, under the Plan as of the time of the
Company’s determination, all such determinations by the Company shall be final,
binding and conclusive, notwithstanding that the Company or any court of law or
governmental agency subsequently makes a contrary determination.

                                   (o)          “Exchange Act” means the
Securities Exchange Act of 1934, as amended.

                                   (p)          “Fair Market Value” means, as of
any date, the value of a share of Stock or other property as determined by the
Committee, in its discretion, or by the Company, in its discretion, if such
determination is expressly allocated to the Company herein, subject to the
following:

                                                  (i)          Except as
otherwise determined by the Committee, if, on such date, the Stock is listed on
a national or regional securities exchange or market system, the Fair Market
Value of a share of Stock shall be the closing price of a share of Stock (or the
mean of the closing bid and asked prices of a share of Stock if the Stock is so
quoted instead) as quoted on the Nasdaq National Market, The Nasdaq SmallCap
Market or such other national or regional securities exchange or market system
constituting the primary market for the Stock, as reported in The Wall Street
Journal or such other source as the Company deems reliable.  If the relevant
date

3




does not fall on a day on which the Stock has traded on such securities exchange
or market system, the date on which the Fair Market Value shall be established
shall be the last day on which the Stock was so traded prior to the relevant
date, or such other appropriate day as shall be determined by the Committee, in
its discretion.

                                                  (ii)          Notwithstanding
the foregoing, the Committee may, in its discretion, determine the Fair Market
Value on the basis of the opening, closing, high, low or average sale price of a
share of Stock or the actual sale price of a share of Stock received by a
Participant, on such date, the preceding trading day, the next succeeding
trading day or an average determined over a period of trading days.  The
Committee may vary its method of determination of the Fair Market Value as
provided in this Section for different purposes under the Plan.

                                                  (iii)          If, on such
date, the Stock is not listed on a national or regional securities exchange or
market system, the Fair Market Value of a share of Stock shall be as determined
by the Committee in good faith without regard to any restriction other than a
restriction which, by its terms, will never lapse.

                                   (q)          “Incentive Stock Option” means
an Option intended to be (as set forth in the Award Agreement) and which
qualifies as an incentive stock option within the meaning of Section 422(b) of
the Code.

                                   (r)          “Insider” means an Officer, a
Director or any other person whose transactions in Stock are subject to
Section 16 of the Exchange Act.

                                   (s)          “Nonemployee Director” means a
Director who is not an Employee.

                                   (t)          “Nonemployee Director Option”
means an Option granted to a Nonemployee Director pursuant to Section 7 of the
Plan.  Nonemployee Director Options shall be Nonstatutory Stock Options.

                                   (u)          “Nonstatutory Stock Option”
means an Option not intended to be (as set forth in the Award Agreement) an
incentive stock option within the meaning of Section 422(b) of the Code.

                                   (v)          “Officer” means any person
designated by the Board as an officer of the Company.

                                   (w)          “Option” means the right to
purchase Stock at a stated price for a specified period of time granted to a
Participant pursuant to Section 6 or Section 7 of the Plan.  An Option may be
either an Incentive Stock Option or a Nonstatutory Stock Option.

                                   (x)          “Ownership Change Event” means
the occurrence of any of the following with respect to the Company:  (i) the
direct or indirect sale or exchange in a single or series of related
transactions by the stockholders of the Company of more than fifty percent (50%)
of the voting stock of the Company; (ii) a merger or consolidation in which the
Company is a party; or (iii) the sale, exchange, or transfer of all or
substantially all of the assets of the Company (other than a sale, exchange or
transfer to one or more subsidiaries of the Company).

4




                                   (y)          “Parent Corporation” means any
present or future “parent corporation” of the Company, as defined in
Section 424(e) of the Code.

                                   (z)          “Participant” means any eligible
person who has been granted one or more Awards.

                                  (aa)          “Participating Company” means
the Company or any Parent Corporation, Subsidiary Corporation or Affiliate.

                                  (bb)          “Participating Company Group”
means, at any point in time, all entities collectively which are then
Participating Companies.

                                  (cc)          “Performance Award” means an
Award of Performance Shares or Performance Units.

                                  (dd)          “Performance Award Formula”
means, for any Performance Award, a formula or table established by the
Committee pursuant to Section 10.3 of the Plan which provides the basis for
computing the value of a Performance Award at one or more threshold levels of
attainment of the applicable Performance Goal(s) measured as of the end of the
applicable Performance Period.

                                  (ee)          “Performance Goal” means a
performance goal established by the Committee pursuant to Section 10.3 of the
Plan.

                                  (ff)          “Performance Period” means a
period established by the Committee pursuant to Section 10.3 of the Plan at the
end of which one or more Performance Goals are to be measured.

                                  (gg)          “Performance Share” means a
bookkeeping entry representing a right granted to a Participant pursuant to
Section 10 of the Plan to receive a payment equal to the value of a Performance
Share, as determined by the Committee, based on performance.

                                  (hh)          “Performance Unit” means a
bookkeeping entry representing a right granted to a Participant pursuant to
Section 10 of the Plan to receive a payment equal to the value of a Performance
Unit, as determined by the Committee, based upon performance.

                                  (ii)          “Predecessor Plan” means each of
the Company’s 1992 Stock Option Plan, 2000 Equity Incentive Plan, 1991 Outside
Directors Stock Option Plan and 1988 Restricted Stock Plan.

                                  (jj)          “Restricted Stock Award” means
an Award of a Restricted Stock Bonus or a Restricted Stock Purchase Right.

                                  (kk)          “Restricted Stock Bonus” means
Stock granted to a Participant pursuant to Section 9 of the Plan.

                                  (ll)          “Restricted Stock Purchase
Right” means a right to purchase Stock granted to a Participant pursuant to
Section 9 of the Plan.

5




                                   (mm)         “Restricted Stock Unit” or
“Stock Unit” means a bookkeeping entry representing a right granted to a
Participant pursuant to Section 11 or Section 12 of the Plan, respectively, to
receive a share of Stock on a date determined in accordance with the provisions
of Section 11 or Section 12, as applicable, and the Participant’s Award
Agreement.

                                  (nn)          “Restriction Period” means the
period established in accordance with Section 9.5 of the Plan during which
shares subject to a Restricted Stock Award are subject to Vesting Conditions.

                                  (oo)          “Rule 16b-3” means Rule 16b-3
under the Exchange Act, as amended from time to time, or any successor rule or
regulation.

                                  (pp)          “SAR” or “Stock Appreciation
Right” means a bookkeeping entry representing, for each share of Stock subject
to such SAR, a right granted to a Participant pursuant to Section 8 of the Plan
to receive payment of an amount equal to the excess, if any, of the Fair Market
Value of a share of Stock on the date of exercise of the SAR over the exercise
price.

                                  (qq)          “Section 162(m)” means
Section 162(m) of the Code.

                                  (rr)          “Securities Act” means the
Securities Act of 1933, as amended.

                                  (ss)          “Service” means a Participant’s
employment or service with the Participating Company Group, whether in the
capacity of an Employee, a Director or a Consultant.  A Participant’s Service
shall not be deemed to have terminated merely because of a change in the
capacity in which the Participant renders such Service or a change in the
Participating Company for which the Participant renders such Service, provided
that there is no interruption or termination of the Participant’s Service. 
Furthermore, a Participant’s Service shall not be deemed to have terminated if
the Participant takes any military leave, sick leave, or other bona fide leave
of absence approved by the Company.  However, if any such leave taken by a
Participant exceeds ninety (90) days, then on the one hundred eighty-first
(181st) day following the commencement of such leave any Incentive Stock Option
held by the Participant shall cease to be treated as an Incentive Stock Option
and instead shall be treated thereafter as a Nonstatutory Stock Option, unless
the Participant’s right to return to Service with the Participating Company
Group is guaranteed by statute or contract.  Notwithstanding the foregoing,
unless otherwise designated by the Company or required by law, a leave of
absence shall not be treated as Service for purposes of determining vesting
under the Participant’s Award Agreement.  A Participant’s Service shall be
deemed to have terminated either upon an actual termination of Service or upon
the entity for which the Participant performs Service ceasing to be a
Participating Company.  Subject to the foregoing, the Company, in its
discretion, shall determine whether the Participant’s Service has terminated and
the effective date of such termination.

                                  (tt)          “Stock” means the common stock
of the Company, as adjusted from time to time in accordance with Section 4.3 of
the Plan.

                                  (uu)         “Subsidiary Corporation” means
any present or future “subsidiary corporation” of the Company, as defined in
Section 424(f) of the Code.

6




                                  (vv)          “Ten Percent Owner” means a
Participant who, at the time an Option is granted to the Participant, owns stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of a Participating Company (other than an Affiliate) within the
meaning of Section 422(b)(6) of the Code.

                                  (ww)         “Vesting Conditions” mean those
conditions established in accordance with Section 9.5 or Section 11.3 of the
Plan prior to the satisfaction of which shares subject to a Restricted Stock
Award or Restricted Stock Unit Award, respectively, remain subject to forfeiture
or a repurchase option in favor of the Company upon the Participant’s
termination of Service.

                    2.2          Construction.  Captions and titles contained
herein are for convenience only and shall not affect the meaning or
interpretation of any provision of the Plan.  Except when otherwise indicated by
the context, the singular shall include the plural and the plural shall include
the singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

          3.       ADMINISTRATION.

                    3.1          Administration by the Committee.  The Plan
shall be administered by the Committee.  All questions of interpretation of the
Plan or of any Award shall be determined by the Committee, and such
determinations shall be final and binding upon all persons having an interest in
the Plan or such Award.

                    3.2          Authority of Officers.  Any Officer shall have
the authority to act on behalf of the Company with respect to any matter, right,
obligation, determination or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, determination or election.  The
Board may, in its discretion, delegate to a committee comprised of one or more
Officers the authority to grant one or more Awards, without further approval of
the Board or the Committee, to any Employee, other than a person who, at the
time of such grant, is an Insider; provided, however, that (a) such Awards shall
not be granted for shares in excess of the maximum aggregate number of shares of
Stock authorized for issuance pursuant to Section 4.1, (b) the exercise price
per share of each such Award which is an Option or Stock Appreciation Right
shall be not less than the Fair Market Value per share of the Stock on the
effective date of grant (or, if the Stock has not traded on such date, on the
last day preceding the effective date of grant on which the Stock was traded),
and (c) each such Award shall be subject to the terms and conditions of the
appropriate standard form of Award Agreement approved by the Board or the
Committee and shall conform to the provisions of the Plan and such other
guidelines as shall be established from time to time by the Board or the
Committee.

                    3.3          Administration with Respect to Insiders.  With
respect to participation by Insiders in the Plan, at any time that any class of
equity security of the Company is registered pursuant to Section 12 of the
Exchange Act, the Plan shall be administered in compliance with the
requirements, if any, of Rule 16b-3.

7




                    3.4          Committee Complying with Section 162(m).  If
the Company is a “publicly held corporation” within the meaning of
Section 162(m), the Board may establish a Committee of “outside directors”
within the meaning of Section 162(m) to approve the grant of any Award which
might reasonably be anticipated to result in the payment of employee
remuneration that would otherwise exceed the limit on employee remuneration
deductible for income tax purposes pursuant to Section 162(m).

                    3.5          Powers of the Committee.  In addition to any
other powers set forth in the Plan and subject to the provisions of the Plan,
the Committee shall have the full and final power and authority, in its
discretion:

                                   (a)          to determine the persons to
whom, and the time or times at which, Awards shall be granted and the number of
shares of Stock or units to be subject to each Award;

                                   (b)          to determine the type of Award
granted and to designate Options as Incentive Stock Options or Nonstatutory
Stock Options;

                                   (c)          to determine the Fair Market
Value of shares of Stock or other property;

                                   (d)          to determine the terms,
conditions and restrictions applicable to each Award (which need not be
identical) and any shares acquired pursuant thereto, including, without
limitation, (i) the exercise or purchase price of shares purchased pursuant to
any Award, (ii) the method of payment for shares purchased pursuant to any
Award, (iii) the method for satisfaction of any tax withholding obligation
arising in connection with Award, including by the withholding or delivery of
shares of Stock, (iv) the timing, terms and conditions of the exercisability or
vesting of any Award or any shares acquired pursuant thereto, (v) the
Performance Award Formula and Performance Goals applicable to any Award and the
extent to which such Performance Goals have been attained, (vi) the time of the
expiration of any Award, (vii) the effect of the Participant’s termination of
Service on any of the foregoing, and (viii) all other terms, conditions and
restrictions applicable to any Award or shares acquired pursuant thereto not
inconsistent with the terms of the Plan;

                                   (e)          to determine whether an Award of
SARs, Performance Shares or Performance Units will be settled in shares of
Stock, cash, or in any combination thereof;

                                   (f)          to approve one or more forms of
Award Agreement;

                                   (g)          to amend, modify, extend, cancel
or renew any Award or to waive any restrictions or conditions applicable to any
Award or any shares acquired pursuant thereto;

                                   (h)          to accelerate, continue, extend
or defer the exercisability or vesting of any Award or any shares acquired
pursuant thereto, including with respect to the period following a Participant’s
termination of Service;

                                   (i)          without the consent of the
affected Participant and notwithstanding the provisions of any Award Agreement
to the contrary, to unilaterally substitute at any time a Stock Appreciation
Right providing for settlement solely in shares of Stock in place of any
outstanding Option, provided that such Stock Appreciation Right covers the same
number of shares of Stock and provides for the same exercise price (subject in
each case to adjustment in accordance with Section 4.3) as the replaced Option
and otherwise provides substantially equivalent terms and conditions as the
replaced Option, as determined by the Committee;

8




                                   (j)          to prescribe, amend or rescind
rules, guidelines and policies relating to the Plan, or to adopt sub-plans or
supplements to, or alternative versions of, the Plan, including, without
limitation, as the Committee deems necessary or desirable to comply with the
laws or regulations of or to accommodate the tax policy, accounting principles
or custom of, foreign jurisdictions whose citizens may be granted Awards; and

                                   (k)          to correct any defect, supply
any omission or reconcile any inconsistency in the Plan or any Award Agreement
and to make all other determinations and take such other actions with respect to
the Plan or any Award as the Committee may deem advisable to the extent not
inconsistent with the provisions of the Plan or applicable law.

                    3.6          Option or SAR Repricing.  Without the
affirmative vote of holders of a majority of the shares of Stock cast in person
or by proxy at a meeting of the stockholders of the Company at which a quorum
representing a majority of all outstanding shares of Stock is present or
represented by proxy, the Board shall not approve a program providing for either
(a) the cancellation of outstanding Options or SARs and the grant in
substitution therefore of new Options or SARs having a lower exercise price or
(b) the amendment of outstanding Options or SARs to reduce the exercise price
thereof.  This paragraph shall not be construed to apply to “issuing or assuming
a stock option in a transaction to which section 424(a) applies,” within the
meaning of Section 424 of the Code.

                    3.7          Indemnification.  In addition to such other
rights of indemnification as they may have as members of the Board or the
Committee or as officers or employees of the Participating Company Group,
members of the Board or the Committee and any officers or employees of the
Participating Company Group to whom authority to act for the Board, the
Committee or the Company is delegated shall be indemnified by the Company
against all reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan, or any right granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.

9




          4.        SHARES SUBJECT TO PLAN.

                    4.1          Maximum Number of Shares Issuable.  Subject to
adjustment as provided in Section 4.2 and Section 4.3, the maximum aggregate
number of shares of Stock that may be issued under the Plan shall be fifteen
million (15,000,000) and shall consist of authorized but unissued or reacquired
shares of Stock or any combination thereof.  If an outstanding Award for any
reason expires or is terminated or canceled without having been exercised or
settled in full, or if shares of Stock acquired pursuant to an Award subject to
forfeiture or repurchase are forfeited or repurchased by the Company at the
Participant’s purchase price, the shares of Stock allocable to the terminated
portion of such Award or such forfeited or repurchased shares of Stock shall
again be available for issuance under the Plan.  Shares of Stock shall not be
deemed to have been issued pursuant to the Plan (a) with respect to any portion
of an Award that is settled in cash or (b) to the extent such shares are
withheld or reacquired by the Company in satisfaction of tax withholding
obligations pursuant to Section 16.2.  Upon payment in shares of Stock pursuant
to the exercise of an SAR, the number of shares available for issuance under the
Plan shall be reduced only by the number of shares actually issued in such
payment.  If the exercise price of an Option is paid by tender to the Company,
or attestation to the ownership, of shares of Stock owned by the Participant,
the number of shares available for issuance under the Plan shall be reduced by
the net number of shares for which the Option is exercised.

                    4.2          Adjustment for Unissued Predecessor Plan
Shares.  The maximum aggregate number of shares of Stock that may be issued
under the Plan as set forth in Section 4.1 shall be cumulatively increased from
time to time by:

                                   (a)          the number of shares of Stock
subject to that portion of any option or other award outstanding pusuant to a
Predecessor Plan as of the Effective Date which, on or after the Effective Date,
expires or is terminated or canceled for any reason without having been
exercised or settled in full;

                                   (b)          the number of shares of Stock
acquired pursuant to a Predecessor Plan subject to forfeiture or repurchase by
the Company at the Participant’s purchase price which, on or after the Effective
Date, is so forfeited or repurchased; and

                                   (c)          the number of shares Stock that
are withheld or reacquired by the Company on or after the Effective Date in
satisfaction of tax withholding obligations pursuant to a Predecessor Plan;

provided, however, that the aggregate number of shares of Stock authorized for
issuance under the Predecessor Plans that may become authorized for issuance
under the Plan pursuant to this Section 4.2 shall not exceed 13,701,846.

                    4.3          Adjustments for Changes in Capital Structure. 
Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate adjustments
shall be made in the number and kind of shares subject to the Plan and to any
outstanding Awards, in the Award limits set forth in Section 5.4, in the
Nonemployee

10




Director Options to be granted automatically pursuant to Section 7, and in the
exercise or purchase price per share under any outstanding Award in order to
prevent dilution or enlargement of Participants’ rights under the Plan.  For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.”  Any fractional share resulting from an adjustment pursuant to
this Section 4.3 shall be rounded down to the nearest whole number, and in no
event may the exercise or purchase price under any Award be decreased to an
amount less than the par value, if any, of the stock subject to such Award.  The
Committee in its sole discretion, may also make such adjustments in the terms of
any Award to reflect, or related to, such changes in the capital structure of
the Company or distributions as it deems appropriate, including modification of
Performance Goals, Performance Award Formulas and Performance Periods.  The
adjustments determined by the Committee pursuant to this Section 4.3 shall be
final, binding and conclusive.

          5.       ELIGIBILITY AND AWARD LIMITATIONS.

                    5.1          Persons Eligible for Awards.  Awards may be
granted only to Employees, Consultants and Directors.  For purposes of the
foregoing sentence, “Employees,” “Consultants” and “Directors” shall include
prospective Employees, prospective Consultants and prospective Directors to whom
Awards are granted in connection with written offers of an employment or other
service relationship with the Participating Company Group; provided, however,
that no Stock subject to any such Award shall vest, become exercisable or be
issued prior to the date on which such person commences Service.  A Nonemployee
Director Option may be granted only to a person who, at the time of grant, is a
Nonemployee Director.

                    5.2          Participation.  Awards other than Nonemployee
Director Options are granted solely at the discretion of the Committee. 
Eligible persons may be granted more than one Award.  However, excepting
Nonemployee Director Options, eligibility in accordance with this Section shall
not entitle any person to be granted an Award, or, having been granted an Award,
to be granted an additional Award.

                    5.3          Incentive Stock Option Limitations.

                                   (a)          Persons Eligible.  An Incentive
Stock Option may be granted only to a person who, on the effective date of
grant, is an Employee of the Company, a Parent Corporation or a Subsidiary
Corporation (each being an “ISO-Qualifying Corporation”).  Any person who is not
an Employee of an ISO-Qualifying Corporation on the effective date of the grant
of an Option to such person may be granted only a Nonstatutory Stock Option.  An
Incentive Stock Option granted to a prospective Employee upon the condition that
such person become an Employee of an ISO-Qualifying Corporation shall be deemed
granted effective on the date such person commences Service with an
ISO-Qualifying Corporation, with an exercise price determined as of such date in
accordance with Section 6.1.

                                   (b)          Fair Market Value Limitation. 
To the extent that options designated as Incentive Stock Options (granted under
all stock option plans of the Participating Company Group, including the Plan)
become exercisable by a Participant for the first time during any calendar year
for stock having a Fair Market Value greater than One Hundred Thousand Dollars
($100,000), the portion of such options which exceeds such amount shall be

11




treated as Nonstatutory Stock Options.  For purposes of this Section, options
designated as Incentive Stock Options shall be taken into account in the order
in which they were granted, and the Fair Market Value of stock shall be
determined as of the time the option with respect to such stock is granted.  If
the Code is amended to provide for a limitation different from that set forth in
this Section, such different limitation shall be deemed incorporated herein
effective as of the date and with respect to such Options as required or
permitted by such amendment to the Code.  If an Option is treated as an
Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section, the Participant may
designate which portion of such Option the Participant is exercising.  In the
absence of such designation, the Participant shall be deemed to have exercised
the Incentive Stock Option portion of the Option first.  Upon exercise, shares
issued pursuant to each such portion shall be separately identified.

                    5.4          Award Limits.

                                   (a)          Maximum Number of Shares
Issuable Pursuant to Incentive Stock Options.  Subject to adjustment as provided
in Section 4.3, the maximum aggregate number of shares of Stock that may be
issued under the Plan pursuant to the exercise of Incentive Stock Options shall
not exceed fifteen million (15,000,000) shares.  The maximum aggregate number of
shares of Stock that may be issued under the Plan pursuant to all Awards other
than Incentive Stock Options shall be the number of shares determined in
accordance with Section 4.1, subject to adjustment as provided in Section 4.2
and Section 4.3 and further subject to the limitation set forth in
Section 5.4(b) below.

                                   (b)          Aggregate Limit on Full Value
Awards.  Subject to adjustment as provided in Section 4.3, in no event shall
more than five million (5,000,000) shares in the aggregate be issued under the
Plan pursuant to the exercise or settlement of Restricted Stock Awards,
Restricted Stock Unit Awards and Performance Awards.

                                   (c)          Section 162(m) Award Limits. 
The following limits shall apply to the grant of any Award if, at the time of
grant, the Company is a “publicly held corporation” within the meaning of
Section 162(m).

                                                  (i)          Options and
SARs.  Subject to adjustment as provided in Section 4.3, no Employee shall be
granted within any fiscal year of the Company one or more Options or
Freestanding SARs which in the aggregate are for more than the lesser of
(1) three million (3,000,000) shares or (2) two percent (2%) of the number of
shares of Stock issued and outstanding as reported in the most recent periodic
report filed with the Securities and Exchange Commission.

                                                  (ii)          Restricted Stock
and Restricted Stock Unit Awards.  Subject to adjustment as provided in
Section 4.3, no Employee shall be granted within any fiscal year of the Company
one or more Restricted Stock Awards or Restricted Stock Unit Awards, subject to
Vesting Conditions based on the attainment of Performance Goals, for more than
the lesser of (1) one million five hundred thousand (1,500,000) shares or
(2) one percent (1%) of the number of shares of Stock issued and outstanding as
reported in the most recent periodic report filed with the Securities and
Exchange Commission.

12




                                                  (iii)          Performance
Awards.  Subject to adjustment as provided in Section 4.3, no Employee shall be
granted (1) Performance Shares which could result in such Employee receiving
more than five hundred thousand (500,000) shares for each full fiscal year of
the Company contained in the Performance Period for such Award, or
(2) Performance Units which could result in such Employee receiving more than
five million dollars ($5,000,000) for each full fiscal year of the Company
contained in the Performance Period for such Award.  No Participant may be
granted more than one Performance Award for the same Performance Period.

          6.       TERMS AND CONDITIONS OF OPTIONS.

                    Options shall be evidenced by Award Agreements specifying
the number of shares of Stock covered thereby, in such form as the Committee
shall from time to time establish.  No Option or purported Option shall be a
valid and binding obligation of the Company unless evidenced by a fully executed
Award Agreement.  Award Agreements evidencing Options may incorporate all or any
of the terms of the Plan by reference and, except as otherwise set forth in
Section 7 with respect to Nonemployee Director Options, shall comply with and be
subject to the following terms and conditions:

                    6.1          Exercise Price. The exercise price for each
Option shall be established in the discretion of the Committee; provided,
however, that (a) the exercise price per share shall be not less than the Fair
Market Value of a share of Stock on the effective date of grant of the Option
and (b) no Incentive Stock Option granted to a Ten Percent Owner shall have an
exercise price per share less than one hundred ten percent (110%) of the Fair
Market Value of a share of Stock on the effective date of grant of the Option. 
Notwithstanding the foregoing, an Option (whether an Incentive Stock Option or a
Nonstatutory Stock Option) may be granted with an exercise price lower than the
minimum exercise price set forth above if such Option is granted pursuant to an
assumption or substitution for another option in a manner qualifying under the
provisions of Section 424(a) of the Code.

                    6.2          Exercisability and Term of Options.  Options
shall be exercisable at such time or times, or upon such event or events, and
subject to such terms, conditions, performance criteria and restrictions as
shall be determined by the Committee and set forth in the Award Agreement
evidencing such Option; provided, however, that (a) no Option shall be
exercisable after the expiration of ten (10) years after the effective date of
grant of such Option, (b) no Incentive Stock Option granted to a Ten Percent
Owner shall be exercisable after the expiration of five (5) years after the
effective date of grant of such Option, and (c) no Option granted to a
prospective Employee, prospective Consultant or prospective Director may become
exercisable prior to the date on which such person commences Service.  Subject
to the foregoing, unless otherwise specified by the Committee in the grant of an
Option, any Option granted hereunder shall terminate ten (10) years after the
effective date of grant of the Option, unless earlier terminated in accordance
with its provisions.

                    6.3          Payment of Exercise Price.

                                   (a)          Forms of Consideration
Authorized.  Except as otherwise provided below, payment of the exercise price
for the number of shares of Stock being purchased pursuant to any Option shall
be made (i) in cash, by check or in cash equivalent, (ii) by tender to

13




the Company, or attestation to the ownership, of shares of Stock owned by the
Participant having a Fair Market Value not less than the exercise price,
(iii) by delivery of a properly executed notice of exercise together with
irrevocable instructions to a broker providing for the assignment to the Company
of the proceeds of a sale or loan with respect to some or all of the shares
being acquired upon the exercise of the Option (including, without limitation,
through an exercise complying with the provisions of Regulation T as promulgated
from time to time by the Board of Governors of the Federal Reserve System) (a
“Cashless Exercise”), (iv) by such other consideration as may be approved by the
Committee from time to time to the extent permitted by applicable law, or (v) by
any combination thereof.  The Committee may at any time or from time to time
grant Options which do not permit all of the foregoing forms of consideration to
be used in payment of the exercise price or which otherwise restrict one or more
forms of consideration.

                                   (b)          Limitations on Forms of
Consideration.

                                                  (i)          Tender of Stock. 
Notwithstanding the foregoing, an Option may not be exercised by tender to the
Company, or attestation to the ownership, of shares of Stock to the extent such
tender or attestation would constitute a violation of the provisions of any law,
regulation or agreement restricting the redemption of the Company’s stock. 
Unless otherwise provided by the Committee, an Option may not be exercised by
tender to the Company, or attestation to the ownership, of shares of Stock
unless such shares either have been owned by the Participant for more than six
(6) months (and not used for another Option exercise by attestation during such
period) or were not acquired, directly or indirectly, from the Company.

                                                  (ii)          Cashless
Exercise.  The Company reserves, at any and all times, the right, in the
Company’s sole and absolute discretion, to establish, decline to approve or
terminate any program or procedures for the exercise of Options by means of a
Cashless Exercise, including with respect to one or more Participants specified
by the Company notwithstanding that such program or procedures may be available
to other Participants.

                    6.4          Effect of Termination of Service.

                                   (a)          Option Exercisability.  Subject
to earlier termination of the Option as otherwise provided herein and unless
otherwise provided by the Committee in the grant of an Option and set forth in
the Award Agreement, an Option shall be exercisable after a Participant’s
termination of Service only during the applicable time period determined in
accordance with this Section and thereafter shall terminate:

                                                  (i)          Disability.  If
the Participant’s Service terminates because of the Disability of the
Participant, the Option, to the extent unexercised and exercisable on the date
on which the Participant’s Service terminated, may be exercised by the
Participant (or the Participant’s guardian or legal representative) at any time
prior to the expiration of twelve (12) months after the date on which the
Participant’s Service terminated, but in any event no later than the date of
expiration of the Option’s term as set forth in the Award Agreement evidencing
such Option (the “Option Expiration Date”).

14




                                                  (ii)          Death.  If the
Participant’s Service terminates because of the death of the Participant, the
Option, to the extent unexercised and exercisable on the date on which the
Participant’s Service terminated, may be exercised by the Participant’s legal
representative or other person who acquired the right to exercise the Option by
reason of the Participant’s death at any time prior to the expiration of twelve
(12) months after the date on which the Participant’s Service terminated, but in
any event no later than the Option Expiration Date.  The Participant’s Service
shall be deemed to have terminated on account of death if the Participant dies
within three (3) months after the Participant’s termination of Service.

                                                  (iii)          Other
Termination of Service.  If the Participant’s Service terminates for any reason,
except Disability or death, the Option, to the extent unexercised and
exercisable by the Participant on the date on which the Participant’s Service
terminated, may be exercised by the Participant at any time prior to the
expiration of three (3) months after the date on which the Participant’s Service
terminated, but in any event no later than the Option Expiration Date.

                                   (b)          Extension if Exercise Prevented
by Law.  Notwithstanding the foregoing, if the exercise of an Option within the
applicable time periods set forth in Section 6.4(a) is prevented by the
provisions of Section 15 below, the Option shall remain exercisable until three
(3) months (or such longer period of time as determined by the Committee, in its
discretion) after the date the Participant is notified by the Company that the
Option is exercisable, but in any event no later than the Option Expiration
Date.

                                   (c)          Extension if Participant Subject
to Section 16(b).  Notwithstanding the foregoing, if a sale within the
applicable time periods set forth in Section 6.4(a) of shares acquired upon the
exercise of the Option would subject the Participant to suit under Section 16(b)
of the Exchange Act, the Option shall remain exercisable until the earliest to
occur of (i) the tenth (10th) day following the date on which a sale of such
shares by the Participant would no longer be subject to such suit, (ii) the one
hundred and ninetieth (190th) day after the Participant’s termination of
Service, or (iii) the Option Expiration Date.

                    6.5          Transferability of Options.  During the
lifetime of the Participant, an Option shall be exercisable only by the
Participant or the Participant’s guardian or legal representative.  Prior to the
issuance of shares of Stock upon the exercise of an Option, the Option shall not
be subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution.  Notwithstanding the foregoing, to the extent
permitted by the Committee, in its discretion, and set forth in the Award
Agreement evidencing such Option, a Nonstatutory Stock Option shall be
assignable or transferable subject to the applicable limitations, if any,
described in the General Instructions to Form S-8 Registration Statement under
the Securities Act.

          7.       TERMS AND CONDITIONS OF NONEMPLOYEE DIRECTOR OPTIONS.

                    Nonemployee Director Options shall be evidenced by Award
Agreements specifying the number of shares of Stock covered thereby, in such
form as the Committee shall from time to time establish.  Such Award Agreements
may incorporate all or any of the terms of the Plan by reference and shall
comply with and be subject to the terms and conditions of Section 6 to the
extent not inconsistent with this Section and the following terms and
conditions:

15




                    7.1          Grant of Nonemployee Director Options.

                                   (a)          Initial Option.  Subject to the
execution by the Nonemployee Director of an appropriate Award Agreement, each
person who first becomes a Nonemployee Director on or after the Effective Date
shall be granted on the date such person first becomes a Nonemployee Director an
Option (an “Initial Option”) to purchase a number of shares of Stock determined
by dividing the Initial Option Award Value (as defined below) by the Fair Market
Value of a Share of Stock on such date and rounding to the nearest whole
number.  The Initial Option Award Value shall initially equal $300,000.  On the
date of each annual meeting of the stockholders of the Company (an “Annual
Meeting”), commencing with the Annual Meeting held in 2006 and continuing for
each Annual Meeting held thereafter during the term of the Plan, the Initial
Option Award Value as previously in effect shall be increased by three percent
(3%), and such increased Initial Option Award Value shall be effective for
Initial Options granted on and after such date.

                                   (b)          Annual Option.  Subject to the
execution by the Nonemployee Director of an appropriate Award Agreement, each
Nonemployee Director (including any Director who previously did not qualify as a
Nonemployee Director but who subsequently becomes a Nonemployee Director) shall
be granted automatically and without further action of the Committee on the date
of each Annual Meeting, commencing with the Annual Meeting held in 2005 and
continuing for each Annual Meeting held thereafter during the term of the Plan,
immediately following which such person remains a Nonemployee Director an Option
(an “Annual Option”) to purchase a number of shares of Stock determined by
dividing the Annual Option Award Value (as defined below) by the Fair Market
Value of a Share of Stock on such date and rounding to the nearest whole number;
provided, however, that a Nonemployee Director granted an Initial Option after
the December 1 immediately preceding the date of an Annual Meeting shall not be
granted an Annual Option pursuant to this Section with respect to the same
Annual Meeting.  The Annual Option Award Value shall initially equal $250,000. 
On the date of each Annual Meeting”), commencing with the Annual Meeting held in
2006 and continuing for each Annual Meeting held thereafter during the term of
the Plan, the Annual Option Award Value as previously in effect shall be
increased by three percent (3%), and such increased Annual Option Award Value
shall be effective for Annual Options granted on such date.

                                   (c)          Effective Date Option.  Subject
to the execution by the Nonemployee Director of an appropriate Award Agreement,
each Nonemployee Director (including any Director who previously did not qualify
as a Nonemployee Director but who is a Nonemployee Director on the Effective
Date) who remains a Nonemployee Director immediately following the Annual
Meeting occurring on the Effective Date shall be granted automatically and
without further action of the Committee on the Effective Date an Option (an
“Effective Date Option”) to purchase eight thousand (8,000) shares of Stock;
provided, however, that a Nonemployee Director granted an Initial Option after
December 1, 2003 shall not be granted an Effective Date Option.

                                   (d)          Right to Decline Nonemployee
Director Option.  Notwithstanding the foregoing, any person may elect not to
receive a Nonemployee Director Option by delivering written notice of such
election to the Board no later than the day prior to the date such Nonemployee
Director Option would otherwise be granted.  A person so declining a Nonemployee
Director Option shall receive no payment or other consideration in lieu of such
declined Nonemployee Director Option.  A person who has declined a Nonemployee
Director Option may revoke such election by delivering written notice of such
revocation to the Board no later than the day prior to the date such Nonemployee
Director Option would be granted pursuant to Section 7.1(a)or (b), as the case
may be.

16




                    7.2          Exercise Price.  The exercise price per share
of Stock subject to a Nonemployee Director Option shall be the Fair Market Value
of a share of Stock on the date of grant of the Nonemployee Director Option.

                    7.3          Exercisability and Term of Nonemployee Director
Options.  Except as otherwise provided in the Plan or in the Award Agreement
evidencing a Nonemployee Director Option and provided that the Participant’s
Service has not terminated prior to the relevant date, each Nonemployee Director
Option shall vest and become exercisable as to one-sixth (1/6) of the shares
initially subject thereto on the date occurring six (6) months after the date of
grant and as to one thirty-sixth (1/36) of the shares initially subject thereto
following each full month of the Participant’s continuous Service thereafter
until the Nonemployee Director Option is fully vested.  Each Nonemployee
Director Option shall terminate and cease to be exercisable on the tenth (10th)
anniversary of the date of grant of the Nonemployee Director Option, unless
earlier terminated in accordance with the terms of the Plan or the Award
Agreement evidencing such Option.

                    7.4          Effect of Termination of Service.

                                   (a)          Option Exercisability. Subject
to earlier termination of the Nonemployee Director Option as otherwise provided
herein, a Nonemployee Director Option shall be exercisable after the
Participant’s termination of Service only during the applicable time period
determined in accordance with this Section and thereafter shall terminate:

                                                  (i)          Disability.  If
the Participant’s Service terminates because of the Disability of the
Participant, the Nonemployee Director Option, to the extent unexercised and
exercisable on the date on which the Participant’s Service terminated, may be
exercised by the Participant (or the Participant’s guardian or legal
representative) at any time prior to the expiration of twelve (12) months after
the date on which the Participant’s Service terminated, but in any event no
later than the Option Expiration Date.

                                                  (ii)          Death.  If the
Participant’s Service terminates because of the death of the Participant, the
Nonemployee Director Option, to the extent unexercised and exercisable on the
date on which the Participant’s Service terminated, may be exercised by the
Participant’s legal representative or other person who acquired the right to
exercise the Nonemployee Director Option by reason of the Participant’s death at
any time prior to the expiration of twelve (12) months after the date on which
the Participant’s Service terminated, but in any event no later than the Option
Expiration Date.  The Participant’s Service shall be deemed to have terminated
on account of death if the Participant dies within three (3) months after the
Participant’s termination of Service.

17




                                                  (iii)          Retirement. 
With respect to Nonemployee Director Options granted on or after May 19, 2005,
if the Participant’s Service terminates because of the Retirement (as defined
below) of the Participant, the Nonemployee Director Option, to the extent
unexercised and exercisable on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of sixty (60)
months after the date on which the Participant’s Service terminated, but in any
event no later than the Option Expiration Date.  For purposes of this Section,
“Retirement” means resignation from Service on the Board after attaining the age
of 55 and after at least ten years of Service on the Board.

                                                  (iv)          Other
Termination of Service.  If the Participant’s Service terminates for any reason,
except Disability, death, or Retirement (if applicable), the Nonemployee
Director Option, to the extent unexercised and exercisable by the Participant on
the date on which the Participant’s Service terminated, may be exercised by the
Participant at any time prior to the expiration of six (6) months after the date
on which the Participant’s Service terminated, but in any event no later than
the Option Expiration Date.

                                   (b)          Extension if Exercise Prevented
by Law.  Notwithstanding the foregoing, if the exercise of a Nonemployee
Director Option within the applicable time periods set forth in Section 7.4(a)
is prevented by the provisions of Section 15 below, the Nonemployee Director
Option shall remain exercisable until three (3) months after the date the
Participant is notified by the Company that the Nonemployee Director Option is
exercisable, but in any event no later than the Option Expiration Date.

                                   (c)          Extension if Participant Subject
to Section 16(b).  Notwithstanding the foregoing, if a sale within the
applicable time periods set forth in Section 7.4(a) of shares acquired upon the
exercise of the Nonemployee Director Option would subject the Participant to
suit under Section 16(b) of the Exchange Act, the Nonemployee Director Option
shall remain exercisable until the earliest to occur of (i) the tenth (10th) day
following the date on which a sale of such shares by the Participant would no
longer be subject to such suit, (ii) the one hundred and ninetieth (190th) day
after the Participant’s termination of Service, or (iii) the Option Expiration
Date.

          8.       TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS.

                    Stock Appreciation Rights shall be evidenced by Award
Agreements specifying the number of shares of Stock subject to the Award, in
such form as the Committee shall from time to time establish.  No SAR or
purported SAR shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement.  Award Agreements evidencing SARs
may incorporate all or any of the terms of the Plan by reference and shall
comply with and be subject to the following terms and conditions:

                    8.1          Types of SARs Authorized.  SARs may be granted
in tandem with all or any portion of a related Option (a “Tandem SAR”) or may be
granted independently of any Option (a “Freestanding SAR”).  A Tandem SAR may be
granted either concurrently with the grant of the related Option or at any time
thereafter prior to the complete exercise, termination, expiration or
cancellation of such related Option.

18




                    8.2          Exercise Price.  The exercise price for each
SAR shall be established in the discretion of the Committee; provided, however,
that (a) the exercise price per share subject to a Tandem SAR shall be the
exercise price per share under the related Option and (b) the exercise price per
share subject to a Freestanding SAR shall be not less than the Fair Market Value
of a share of Stock on the effective date of grant of the SAR.

                    8.3          Exercisability and Term of SARs.

                                   (a)          Tandem SARs.  Tandem SARs shall
be exercisable only at the time and to the extent, and only to the extent, that
the related Option is exercisable, subject to such provisions as the Committee
may specify where the Tandem SAR is granted with respect to less than the full
number of shares of Stock subject to the related Option.  The Committee may, in
its discretion, provide in any Award Agreement evidencing a Tandem SAR that such
SAR may not be exercised without the advance approval of the Company and, if
such approval is not given, then the Option shall nevertheless remain
exercisable in accordance with its terms.  A Tandem SAR shall terminate and
cease to be exercisable no later than the date on which the related Option
expires or is terminated or canceled.  Upon the exercise of a Tandem SAR with
respect to some or all of the shares subject to such SAR, the related Option
shall be canceled automatically as to the number of shares with respect to which
the Tandem SAR was exercised.  Upon the exercise of an Option related to a
Tandem SAR as to some or all of the shares subject to such Option, the related
Tandem SAR shall be canceled automatically as to the number of shares with
respect to which the related Option was exercised.

                                   (b)          Freestanding SARs.  Freestanding
SARs shall be exercisable at such time or times, or upon such event or events,
and subject to such terms, conditions, performance criteria and restrictions as
shall be determined by the Committee and set forth in the Award Agreement
evidencing such SAR; provided, however, that no Freestanding SAR shall be
exercisable after the expiration of ten (10) years after the effective date of
grant of such SAR.

                    8.4          Exercise of SARs.  Upon the exercise (or deemed
exercise pursuant to Section 8.5) of an SAR, the Participant (or the
Participant’s legal representative or other person who acquired the right to
exercise the SAR by reason of the Participant’s death) shall be entitled to
receive payment of an amount for each share with respect to which the SAR is
exercised equal to the excess, if any, of the Fair Market Value of a share of
Stock on the date of exercise of the SAR over the exercise price.  Payment of
such amount shall be made in cash, shares of Stock, or any combination thereof
as determined by the Committee.  Unless otherwise provided in the Award
Agreement evidencing such SAR, payment shall be made in a lump sum as soon as
practicable following the date of exercise of the SAR.  The Award Agreement
evidencing any SAR may provide for deferred payment in a lump sum or in
installments.  When payment is to be made in shares of Stock, the number of
shares to be issued shall be determined on the basis of the Fair Market Value of
a share of Stock on the date of exercise of the SAR.  For purposes of Section 8,
an SAR shall be deemed exercised on the date on which the Company receives
notice of exercise from the Participant or as otherwise provided in Section 8.5.

                    8.5          Deemed Exercise of SARs.  If, on the date on
which an SAR would otherwise terminate or expire, the SAR by its terms remains
exercisable immediately prior to such termination or expiration and, if so
exercised, would result in a payment to the holder of such SAR, then any portion
of such SAR which has not previously been exercised shall automatically be
deemed to be exercised as of such date with respect to such portion.

19




                    8.6          Effect of Termination of Service.  Subject to
earlier termination of the SAR as otherwise provided herein and unless otherwise
provided by the Committee in the grant of an SAR and set forth in the Award
Agreement, an SAR shall be exercisable after a Participant’s termination of
Service only during the applicable time period determined in accordance with
Section 6.4 (treating the SAR as if it were an Option) and thereafter shall
terminate.

                    8.7          Nontransferability of SARs.  During the
lifetime of the Participant, an SAR shall be exercisable only by the Participant
or the Participant’s guardian or legal representative.  Prior to the exercise of
an SAR, the SAR shall not be subject in any manner to anticipation, alienation,
sale, exchange, transfer, assignment, pledge, encumbrance, or garnishment by
creditors of the Participant or the Participant’s beneficiary, except transfer
by will or by the laws of descent and distribution.

          9.       TERMS AND CONDITIONS OF RESTRICTED STOCK AWARDS.

                    Restricted Stock Awards shall be evidenced by Award
Agreements specifying whether the Award is a Restricted Stock Bonus or a
Restricted Stock Purchase Right and the number of shares of Stock subject to the
Award, in such form as the Committee shall from time to time establish.  No
Restricted Stock Award or purported Restricted Stock Award shall be a valid and
binding obligation of the Company unless evidenced by a fully executed Award
Agreement.  Award Agreements evidencing Restricted Stock Awards may incorporate
all or any of the terms of the Plan by reference and shall comply with and be
subject to the following terms and conditions:

                    9.1          Types of Restricted Stock Awards Authorized. 
Restricted Stock Awards may be in the form of either a Restricted Stock Bonus or
a Restricted Stock Purchase Right.  Restricted Stock Awards may be granted upon
such conditions as the Committee shall determine, including, without limitation,
upon the attainment of one or more Performance Goals described in Section 10.4. 
If either the grant of a Restricted Stock Award or the lapsing of the
Restriction Period is to be contingent upon the attainment of one or more
Performance Goals, the Committee shall follow procedures substantially
equivalent to those set forth in Sections 10.3 through 10.5(a).

                    9.2          Purchase Price.  The purchase price for shares
of Stock issuable under each Restricted Stock Purchase Right shall be
established by the Committee in its discretion.  No monetary payment (other than
applicable tax withholding) shall be required as a condition of receiving shares
of Stock pursuant to a Restricted Stock Bonus, the consideration for which shall
be services actually rendered to a Participating Company or for its benefit. 
Notwithstanding the foregoing, the Participant shall furnish consideration in
the form of cash or past services rendered to a Participating Company or for its
benefit having a value not less than the par value of the shares of Stock
subject to such Restricted Stock Award.

20




                    9.3          Purchase Period.  A Restricted Stock Purchase
Right shall be exercisable within a period established by the Committee, which
shall in no event exceed thirty (30) days from the effective date of the grant
of the Restricted Stock Purchase Right; provided, however, that no Restricted
Stock Purchase Right granted to a prospective Employee, prospective Consultant
or prospective Director may become exercisable prior to the date on which such
person commences Service.

                    9.4          Payment of Purchase Price.  Except as otherwise
provided below, payment of the purchase price for the number of shares of Stock
being purchased pursuant to any Restricted Stock Purchase Right shall be made
(a) in cash, by check, or in cash equivalent, (b) by such other consideration as
may be approved by the Committee from time to time to the extent permitted by
applicable law, or (c) by any combination thereof.  The Committee may at any
time or from time to time grant Restricted Stock Purchase Rights which do not
permit all of the foregoing forms of consideration to be used in payment of the
purchase price or which otherwise restrict one or more forms of consideration. 
Restricted Stock Bonuses shall be issued in consideration for past services
actually rendered to a Participating Company or for its benefit.

                    9.5          Vesting and Restrictions on Transfer.  Shares
issued pursuant to any Restricted Stock Award may or may not be made subject to
Vesting Conditions based upon the satisfaction of such Service requirements,
conditions, restrictions or performance criteria, including, without limitation,
Performance Goals as described in Section 10.4, as shall be established by the
Committee and set forth in the Award Agreement evidencing such Award.  During
any Restriction Period in which shares acquired pursuant to a Restricted Stock
Award remain subject to Vesting Conditions, such shares may not be sold,
exchanged, transferred, pledged, assigned or otherwise disposed of other than
pursuant to an Ownership Change Event, as defined in Section 2.1(x), or as
provided in Section 9.8.  Upon request by the Company, each Participant shall
execute any agreement evidencing such transfer restrictions prior to the receipt
of shares of Stock hereunder and shall promptly present to the Company any and
all certificates representing shares of Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions.

                    9.6          Voting Rights; Dividends and Distributions. 
Except as provided in this Section, Section 9.5 and any Award Agreement, during
the Restriction Period applicable to shares subject to a Restricted Stock Award,
the Participant shall have all of the rights of a stockholder of the Company
holding shares of Stock, including the right to vote such shares and to receive
all dividends and other distributions paid with respect to such shares. 
However, in the event of a dividend or distribution paid in shares of Stock or
any other adjustment made upon a change in the capital structure of the Company
as described in Section 4.3, any and all new, substituted or additional
securities or other property (other than normal cash dividends) to which the
Participant is entitled by reason of the Participant’s Restricted Stock Award
shall be immediately subject to the same Vesting Conditions as the shares
subject to the Restricted Stock Award with respect to which such dividends or
distributions were paid or adjustments were made.

                    9.7          Effect of Termination of Service.  Unless
otherwise provided by the Committee in the grant of a Restricted Stock Award and
set forth in the Award Agreement, if a Participant’s Service terminates for any
reason, whether voluntary or involuntary (including the

21




Participant’s death or disability), then (a) the Company shall have the option
to repurchase for the purchase price paid by the Participant any shares acquired
by the Participant pursuant to a Restricted Stock Purchase Right which remain
subject to Vesting Conditions as of the date of the Participant’s termination of
Service and (b) the Participant shall forfeit to the Company any shares acquired
by the Participant pursuant to a Restricted Stock Bonus which remain subject to
Vesting Conditions as of the date of the Participant’s termination of Service. 
The Company shall have the right to assign at any time any repurchase right it
may have, whether or not such right is then exercisable, to one or more persons
as may be selected by the Company.

                    9.8          Nontransferability of Restricted Stock Award
Rights.  Prior to the issuance of shares of Stock pursuant to a Restricted Stock
Award, rights to acquire such shares shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or the laws of descent and distribution. 
All rights with respect to a Restricted Stock Award granted to a Participant
hereunder shall be exercisable during his or her lifetime only by such
Participant or the Participant’s guardian or legal representative.

          10.     TERMS AND CONDITIONS OF PERFORMANCE AWARDS.

                    Performance Awards shall be evidenced by Award Agreements in
such form as the Committee shall from time to time establish.  No Performance
Award or purported Performance Award shall be a valid and binding obligation of
the Company unless evidenced by a fully executed Award Agreement.  Award
Agreements evidencing Performance Awards may incorporate all or any of the terms
of the Plan by reference and shall comply with and be subject to the following
terms and conditions:

                    10.1          Types of Performance Awards Authorized. 
Performance Awards may be in the form of either Performance Shares or
Performance Units.  Each Award Agreement evidencing a Performance Award shall
specify the number of Performance Shares or Performance Units subject thereto,
the Performance Award Formula, the Performance Goal(s) and Performance Period
applicable to the Award, and the other terms, conditions and restrictions of the
Award.

                    10.2          Initial Value of Performance Shares and
Performance Units.  Unless otherwise provided by the Committee in granting a
Performance Award, each Performance Share shall have an initial value equal to
the Fair Market Value of one (1) share of Stock, subject to adjustment as
provided in Section 4.3, on the effective date of grant of the Performance
Share, and each Performance Unit shall have an initial value of one hundred
dollars ($100).  The final value payable to the Participant in settlement of a
Performance Award determined on the basis of the applicable Performance Award
Formula will depend on the extent to which Performance Goals established by the
Committee are attained within the applicable Performance Period established by
the Committee.

                    10.3          Establishment of Performance Period,
Performance Goals and Performance Award Formula.  In granting each Performance
Award, the Committee shall establish in writing the applicable Performance
Period, Performance Award Formula and one or

22




more Performance Goals which, when measured at the end of the Performance
Period, shall determine on the basis of the Performance Award Formula the final
value of the Performance Award to be paid to the Participant.  Unless otherwise
permitted in compliance with the requirements under Section 162(m) with respect
to “performance-based compensation,” the Committee shall establish the
Performance Goal(s) and Performance Award Formula applicable to each Performance
Award no later than the earlier of (a) the date ninety (90) days after the
commencement of the applicable Performance Period or (b) the date on which 25%
of the Performance Period has elapsed, and, in any event, at a time when the
outcome of the Performance Goals remains substantially uncertain.  Once
established, the Performance Goals and Performance Award Formula shall not be
changed during the Performance Period.  The Company shall notify each
Participant granted a Performance Award of the terms of such Award, including
the Performance Period, Performance Goal(s) and Performance Award Formula.

                    10.4          Measurement of Performance Goals.  Performance
Goals shall be established by the Committee on the basis of targets to be
attained (“Performance Targets”) with respect to one or more measures of
business or financial performance (each, a “Performance Measure”), subject to
the following:

                                   (a)          Performance Measures. 
Performance Measures shall have the same meanings as used in the Company’s
financial statements, or, if such terms are not used in the Company’s financial
statements, they shall have the meaning applied pursuant to generally accepted
accounting principles, or as used generally in the Company’s industry. 
Performance Measures shall be calculated with respect to the Company and each
Subsidiary Corporation consolidated therewith for financial reporting purposes
or such division or other business unit as may be selected by the Committee. 
For purposes of the Plan, the Performance Measures applicable to a Performance
Award shall be calculated in accordance with generally accepted accounting
principles, but prior to the accrual or payment of any Performance Award for the
same Performance Period and excluding the effect (whether positive or negative)
of any change in accounting standards or any extraordinary, unusual or
nonrecurring item, as determined by the Committee, occurring after the
establishment of the Performance Goals applicable to the Performance Award. 
Each such adjustment, if any, shall be made solely for the purpose of providing
a consistent basis from period to period for the calculation of Performance
Measures in order to prevent the dilution or enlargement of the Participant’s
rights with respect to a Performance Award.  Performance Measures may be one or
more of the following, as determined by the Committee:

                                                  (i)           sales revenue;

                                                  (ii)          gross margin;

                                                  (iii)         operating
margin;

                                                  (iv)         operating income;

                                                  (v)          pre-tax profit;

23




                                                  (vi)         earnings before
interest, taxes and depreciation and amortization;

                                                  (vii)        net income;

                                                  (viii)       expenses;

                                                  (ix)         the market price
of the Stock;

                                                  (x)          earnings per
share;

                                                  (xi)         return on
stockholder equity;

                                                  (xii)        return on
capital;

                                                  (xiii)       return on net
assets;

                                                  (xiv)       economic value
added; and

                                                  (xv)        market share.

 

                                   (b)          Performance Targets. 
Performance Targets may include a minimum, maximum, target level and
intermediate levels of performance, with the final value of a Performance Award
determined under the applicable Performance Award Formula by the level attained
during the applicable Performance Period.  A Performance Target may be stated as
an absolute value or as a value determined relative to a standard selected by
the Committee.

                    10.5          Settlement of Performance Awards.

                                   (a)          Determination of Final Value. 
As soon as practicable following the completion of the Performance Period
applicable to a Performance Award, the Committee shall certify in writing the
extent to which the applicable Performance Goals have been attained and the
resulting final value of the Award earned by the Participant and to be paid upon
its settlement in accordance with the applicable Performance Award Formula.

                                   (b)          Discretionary Adjustment of
Award Formula.  In its discretion, the Committee may, either at the time it
grants a Performance Award or at any time thereafter, provide for the positive
or negative adjustment of the Performance Award Formula applicable to a
Performance Award granted to any Participant who is not a “covered employee”
within the meaning of Section 162(m) (a “Covered Employee”) to reflect such
Participant’s individual performance in his or her position with the Company or
such other factors as the Committee may determine.  If permitted under a Covered
Employee’s Award Agreement, the Committee shall have the discretion, on the
basis of such criteria as may be established by the Committee, to reduce some or
all of the value of the Performance Award that would otherwise be paid to the
Covered Employee upon its settlement notwithstanding the attainment of any
Performance Goal and the resulting value of the Performance Award determined in
accordance with the Performance Award Formula.  No such reduction may result in
an increase in the amount payable upon settlement of another Participant’s
Performance Award.

24




                                   (c)          Effect of Leaves of Absence. 
Unless otherwise required by law, payment of the final value, if any, of a
Performance Award held by a Participant who has taken in excess of thirty (30)
days in leaves of absence during a Performance Period shall be prorated on the
basis of the number of days of the Participant’s Service during the Performance
Period during which the Participant was not on a leave of absence.

                                   (d)          Notice to Participants.  As soon
as practicable following the Committee’s determination and certification in
accordance with Sections 10.5(a) and (b), the Company shall notify each
Participant of the determination of the Committee.

                                   (e)          Payment in Settlement of
Performance Awards.  As soon as practicable following the Committee’s
determination and certification in accordance with Sections 10.5(a) and (b),
payment shall be made to each eligible Participant (or such Participant’s legal
representative or other person who acquired the right to receive such payment by
reason of the Participant’s death) of the final value of the Participant’s
Performance Award.  Payment of such amount shall be made in cash, shares of
Stock, or a combination thereof as determined by the Committee.  Unless
otherwise provided in the Award Agreement evidencing a Performance Award,
payment shall be made in a lump sum.  An Award Agreement may provide for
deferred payment in a lump sum or in installments.  If any payment is to be made
on a deferred basis, the Committee may, but shall not be obligated to, provide
for the payment during the deferral period of Dividend Equivalents or interest.

                                   (f)          Provisions Applicable to Payment
in Shares.  If payment is to be made in shares of Stock, the number of such
shares shall be determined by dividing the final value of the Performance Award
by the value of a share of Stock determined by the method specified in the Award
Agreement.  Such methods may include, without limitation, the closing market
price on a specified date (such as the settlement date) or an average of market
prices over a series of trading days.  Shares of Stock issued in payment of any
Performance Award may be fully vested and freely transferable shares or may be
shares of Stock subject to Vesting Conditions as provided in Section 9.5.  Any
shares subject to Vesting Conditions shall be evidenced by an appropriate Award
Agreement and shall be subject to the provisions of Sections 9.5 through 9.8
above.

                    10.6        Voting Rights; Dividend Equivalent Rights and
Distributions.  Participants shall have no voting rights with respect to shares
of Stock represented by Performance Share Awards until the date of the issuance
of such shares, if any (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  However,
the Committee, in its discretion, may provide in the Award Agreement evidencing
any Performance Share Award that the Participant shall be entitled to receive
Dividend Equivalents with respect to the payment of cash dividends on Stock
having a record date prior to the date on which the Performance Shares are
settled or forfeited.  Such Dividend Equivalents, if any, shall be credited to
the Participant in the form of additional whole Performance Shares as of the
date of payment of such cash dividends on Stock.  The number of additional
Performance Shares (rounded to the nearest whole number) to be so credited shall
be determined by dividing (a) the amount of cash dividends paid on such date
with respect to the number of shares of Stock represented by the Performance
Shares previously credited to the Participant by (b) the Fair Market Value per
share of Stock on such date.  Dividend Equivalents

25




may be paid currently or may be accumulated and paid to the extent that
Performance Shares become nonforfeitable, as determined by the Committee. 
Settlement of Dividend Equivalents may be made in cash, shares of Stock, or a
combination thereof as determined by the Committee, and may be paid on the same
basis as settlement of the related Performance Share as provided in
Section 10.5.  Dividend Equivalents shall not be paid with respect to
Performance Units.  In the event of a dividend or distribution paid in shares of
Stock or any other adjustment made upon a change in the capital structure of the
Company as described in Section 4.3, appropriate adjustments shall be made in
the Participant’s Performance Share Award so that it represents the right to
receive upon settlement any and all new, substituted or additional securities or
other property (other than normal cash dividends) to which the Participant would
entitled by reason of the shares of Stock issuable upon settlement of the
Performance Share Award, and all such new, substituted or additional securities
or other property shall be immediately subject to the same Performance Goals as
are applicable to the Award.

                    10.7        Effect of Termination of Service.  Unless
otherwise provided by the Committee in the grant of a Performance Award and set
forth in the Award Agreement, the effect of a Participant’s termination of
Service on the Performance Award shall be as follows:

                                   (a)          Death or Disability.  If the
Participant’s Service terminates because of the death or Disability of the
Participant before the completion of the Performance Period applicable to the
Performance Award, the final value of the Participant’s Performance Award shall
be determined by the extent to which the applicable Performance Goals have been
attained with respect to the entire Performance Period and shall be prorated
based on the number of months of the Participant’s Service during the
Performance Period.  Payment shall be made following the end of the Performance
Period in any manner permitted by Section 10.5.

                                   (b)          Other Termination of Service. 
If the Participant’s Service terminates for any reason except death or
Disability before the completion of the Performance Period applicable to the
Performance Award, such Award shall be forfeited in its entirety; provided,
however, that in the event of an involuntary termination of the Participant’s
Service, the Committee, in its sole discretion, may waive the automatic
forfeiture of all or any portion of any such Award.

                    10.8        Nontransferability of Performance Awards.  Prior
to settlement in accordance with the provisions of the Plan, no Performance
Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.  All rights with respect to a
Performance Award granted to a Participant hereunder shall be exercisable during
his or her lifetime only by such Participant or the Participant’s guardian or
legal representative.

          11.     TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARDS.

                    Restricted Stock Unit Awards shall be evidenced by Award
Agreements specifying the number of Restricted Stock Units subject to the Award,
in such form as the Committee shall from time to time establish.  No Restricted
Stock Unit Award or purported Restricted Stock Unit Award shall be a valid and
binding obligation of the Company unless

26




evidenced by a fully executed Award Agreement.  Award Agreements evidencing
Restricted Stock Units may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:

                    11.1          Grant of Restricted Stock Unit Awards. 
Restricted Stock Unit Awards may be granted upon such conditions as the
Committee shall determine, including, without limitation, upon the attainment of
one or more Performance Goals described in Section 10.4.  If either the grant of
a Restricted Stock Unit Award or the Vesting Conditions with respect to such
Award is to be contingent upon the attainment of one or more Performance Goals,
the Committee shall follow procedures substantially equivalent to those set
forth in Sections 10.3 through 10.5(a).

                    11.2          Purchase Price.   No monetary payment (other
than applicable tax withholding, if any) shall be required as a condition of
receiving a Restricted Stock Unit Award, the consideration for which shall be
services actually rendered to a Participating Company or for its benefit.

                    11.3          Vesting.  Restricted Stock Units may or may
not be made subject to Vesting Conditions based upon the satisfaction of such
Service requirements, conditions, restrictions or performance criteria,
including, without limitation, Performance Goals as described in Section 10.4,
as shall be established by the Committee and set forth in the Award Agreement
evidencing such Award.

                    11.4          Voting Rights, Dividend Equivalent Rights and
Distributions.  Participants shall have no voting rights with respect to shares
of Stock represented by Restricted Stock Units until the date of the issuance of
such shares (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company).  However, the Committee,
in its discretion, may provide in the Award Agreement evidencing any Restricted
Stock Unit Award that the Participant shall be entitled to receive Dividend
Equivalents with respect to the payment of cash dividends on Stock having a
record date prior to date on which Restricted Stock Units held by such
Participant are settled.  Such Dividend Equivalents, if any, shall be paid by
crediting the Participant with additional whole Restricted Stock Units as of the
date of payment of such cash dividends on Stock.  The number of additional
Restricted Stock Units (rounded to the nearest whole number) to be so credited
shall be determined by dividing (a) the amount of cash dividends paid on such
date with respect to the number of shares of Stock represented by the Restricted
Stock Units previously credited to the Participant by (b) the Fair Market Value
per share of Stock on such date.  Such additional Restricted Stock Units shall
be subject to the same terms and conditions and shall be settled in the same
manner and at the same time (or as soon thereafter as practicable) as the
Restricted Stock Units originally subject to the Restricted Stock Unit Award. 
In the event of a dividend or distribution paid in shares of Stock or any other
adjustment made upon a change in the capital structure of the Company as
described in Section 4.3, appropriate adjustments shall be made in the
Participant’s Restricted Stock Unit Award so that it represents the right to
receive upon settlement any and all new, substituted or additional securities or
other property (other than normal cash dividends) to which the Participant would
entitled by reason of the shares of Stock issuable upon settlement of the Award,
and all such new, substituted or additional securities or other property shall
be immediately subject to the same Vesting Conditions as are applicable to the
Award.

27




                    11.5          Effect of Termination of Service.  Unless
otherwise provided by the Committee in the grant of a Restricted Stock Unit
Award and set forth in the Award Agreement, if a Participant’s Service
terminates for any reason, whether voluntary or involuntary (including the
Participant’s death or disability), then the Participant shall forfeit to the
Company any Restricted Stock Units pursuant to the Award which remain subject to
Vesting Conditions as of the date of the Participant’s termination of Service.

                    11.6          Settlement of Restricted Stock Unit Awards. 
The Company shall issue to a Participant on the date on which Restricted Stock
Units subject to the Participant’s Restricted Stock Unit Award vest or on such
other date determined by the Committee, in its discretion, and set forth in the
Award Agreement one (1) share of Stock (and/or any other new, substituted or
additional securities or other property pursuant to an adjustment described in
Section 11.4) for each Restricted Stock Unit then becoming vested or otherwise
to be settled on such date, subject to the withholding of applicable taxes. 
Notwithstanding the foregoing, if permitted by the Committee and set forth in
the Award Agreement, the Participant may elect in accordance with terms
specified in the Award Agreement to defer receipt of all or any portion of the
shares of Stock or other property otherwise issuable to the Participant pursuant
to this Section.

                    11.7          Nontransferability of Restricted Stock Unit
Awards.  Prior to the issuance of shares of Stock in settlement of a Restricted
Stock Unit Award, the Award shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution.  All rights
with respect to a Restricted Stock Unit Award granted to a Participant hereunder
shall be exercisable during his or her lifetime only by such Participant or the
Participant’s guardian or legal representative.

          12.      DEFERRED COMPENSATION AWARDS.

                    12.1          Establishment of Deferred Compensation Award
Programs.  This Section 12 shall not be effective unless and until the Committee
determines to establish a program pursuant to this Section.  The Committee, in
its discretion and upon such terms and conditions as it may determine, may
establish one or more programs pursuant to the Plan under which:

                                   (a)          Participants designated by the
Committee who are Insiders or otherwise among a select group of highly
compensated Employees may irrevocably elect, prior to a date specified by the
Committee, to reduce such Participant’s compensation otherwise payable in cash
(subject to any minimum or maximum reductions imposed by the Committee) and to
be granted automatically at such time or times as specified by the Committee one
or more Awards of Stock Units with respect to such numbers of shares of Stock as
determined in accordance with the rules of the program established by the
Committee and having such other terms and conditions as established by the
Committee.

                                   (b)          Participants designated by the
Committee who are Insiders or otherwise among a select group of highly
compensated Employees may irrevocably elect, prior to a date specified by the
Committee, to be granted automatically an Award of Stock Units with respect to
such number of shares of Stock and upon such other terms and conditions as
established by the Committee in lieu of:

28




                                                  (i)          shares of Stock
otherwise issuable to such Participant upon the exercise of an Option;

                                                  (ii)         cash or shares of
Stock otherwise issuable to such Participant upon the exercise of an SAR; or

                                                  (iii)        cash or shares of
Stock otherwise issuable to such Participant upon the settlement of a
Performance Award.

                    12.2        Terms and Conditions of Deferred Compensation
Awards.  Deferred Compensation Awards granted pursuant to this Section 12 shall
be evidenced by Award Agreements in such form as the Committee shall from time
to time establish.  No such Deferred Compensation Award or purported Deferred
Compensation Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement.  Award Agreements evidencing
Deferred Compensation Awards may incorporate all or any of the terms of the Plan
by reference and shall comply with and be subject to the following terms and
conditions:

                                   (a)          Vesting Conditions.  Deferred
Compensation Awards shall not be subject to any vesting conditions.

                                   (b)          Terms and Conditions of Stock
Units.

                                                  (i)          Voting Rights;
Dividend Equivalent Rights and Distributions.  Participants shall have no voting
rights with respect to shares of Stock represented by Stock Units until the date
of the issuance of such shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). 
However, a Participant shall be entitled to receive Dividend Equivalents with
respect to the payment of cash dividends on Stock having a record date prior to
date on which Stock Units held by such Participant are settled.  Such Dividend
Equivalents shall be paid by crediting the Participant with additional whole
and/or fractional Stock Units as of the date of payment of such cash dividends
on Stock.  The method of determining the number of additional Stock Units to be
so credited shall be specified by the Committee and set forth in the Award
Agreement.  Such additional Stock Units shall be subject to the same terms and
conditions and shall be settled in the same manner and at the same time (or as
soon thereafter as practicable) as the Stock Units originally subject to the
Stock Unit Award.  In the event of a dividend or distribution paid in shares of
Stock or any other adjustment made upon a change in the capital structure of the
Company as described in Section 4.3, appropriate adjustments shall be made in
the Participant’s Stock Unit Award so that it represent the right to receive
upon settlement any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant would
entitled by reason of the shares of Stock issuable upon settlement of the Award.

29




                                                  (ii)          Settlement of
Stock Unit Awards.  A Participant electing to receive an Award of Stock Units
pursuant to this Section 12 shall specify at the time of such election a
settlement date with respect to such Award.  The Company shall issue to the
Participant as soon as practicable following the earlier of the settlement date
elected by the Participant or the date of termination of the Participant’s
Service, a number of whole shares of Stock equal to the number of whole Stock
Units subject to the Stock Unit Award.  Such shares of Stock shall be fully
vested, and the Participant shall not be required to pay any additional
consideration (other than applicable tax withholding) to acquire such shares. 
Any fractional Stock Unit subject to the Stock Unit Award shall be settled by
the Company by payment in cash of an amount equal to the Fair Market Value as of
the payment date of such fractional share.

                                                  (iii)          Nontransferability
of Stock Unit Awards.  Prior to their settlement in accordance with the
provision of the Plan, no Stock Unit Award shall be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and
distribution.  All rights with respect to a Stock Unit Award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.

          13.     STANDARD FORMS OF AWARD AGREEMENT.

                    13.1          Award Agreements.  Each Award shall comply
with and be subject to the terms and conditions set forth in the appropriate
form of Award Agreement approved by the Committee and as amended from time to
time.  Any Award Agreement may consist of an appropriate form of Notice of Grant
and a form of Agreement incorporated therein by reference, or such other form or
forms, including electronic media, as the Committee may approve from time to
time.

                    13.2          Authority to Vary Terms.  The Committee shall
have the authority from time to time to vary the terms of any standard form of
Award Agreement either in connection with the grant or amendment of an
individual Award or in connection with the authorization of a new standard form
or forms; provided, however, that the terms and conditions of any such new,
revised or amended standard form or forms of Award Agreement are not
inconsistent with the terms of the Plan.

          14.     CHANGE IN CONTROL.

                    14.1        Effect of Change in Control on Options and
SARs. 

                                   (a)          Accelerated Vesting. 
Notwithstanding any other provision of the Plan to the contrary except as
provided in this Section 14.1(a), the Committee, in its sole discretion, may
provide in any Award Agreement or, in the event of a Change in Control, may take
such actions as it deems appropriate to provide for the acceleration of the
exercisability and vesting in connection with such Change in Control of any or
all outstanding Options and SARs and shares acquired upon the exercise of such
Options and SARs upon such conditions and to such extent as the Committee shall
determine.  Any unexercisable or unvested portion of each outstanding
Nonemployee Director Option and any shares acquired upon the exercise thereof
shall be immediately exercisable and vested in full as of the date ten (10) days
prior to the date of the Change in Control but conditioned upon the consummation
of the Change in Control.

30




                                   (b)          Assumption or Substitution.  In
the event of a Change in Control, the surviving, continuing, successor, or
purchasing entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of any Participant, either assume the Company’s rights and
obligations under outstanding Options and SARs or substitute for outstanding
Options and SARs substantially equivalent options and SARs (as the case may be)
for the Acquiror’s stock.  Any Options or SARs which are not assumed by the
Acquiror in connection with the Change in Control nor exercised as of the time
of consummation of the Change in Control shall terminate and cease to be
outstanding effective as of the time of consummation of the Change in Control.

                                   (c)          Cash-Out of Options.  The
Committee may, in its sole discretion and without the consent of any
Participant, determine that, upon the occurrence of a Change in Control, each or
any Option or SAR outstanding immediately prior to the Change in Control shall
be canceled in exchange for a payment with respect to each vested share of Stock
subject to such canceled Option or SAR in (i) cash, (ii) stock of the Company or
of a corporation or other business entity a party to the Change in Control, or
(iii) other property which, in any such case, shall be in an amount having a
Fair Market Value equal to the excess of the Fair Market Value of the
consideration to be paid per share of Stock in the Change in Control over the
exercise price per share under such Option or SAR (the “Spread”).  In the event
such determination is made by the Committee, the Spread (reduced by applicable
withholding taxes, if any) shall be paid to Participants in respect of their
canceled Options and SARs as soon as practicable following the date of the
Change in Control.

                    14.2          Effect of Change in Control on Restricted
Stock Awards.  The Committee may, in its discretion, provide in any Award
Agreement evidencing a Restricted Stock Award that, in the event of a Change in
Control, the lapsing of the Restriction Period applicable to the shares subject
to the Restricted Stock Award held by a Participant whose Service has not
terminated prior to the Change in Control shall be accelerated effective
immediately prior to the consummation of the Change in Control to such extent as
specified in such Award Agreement.  Any acceleration of the lapsing of the
Restriction Period that was permissible solely by reason of this Section 14.2
and the provisions of such Award Agreement shall be conditioned upon the
consummation of the Change in Control.

                    14.3          Effect of Change in Control on Performance
Awards.  The Committee may, in its discretion, provide in any Award Agreement
evidencing a Performance Award that, in the event of a Change in Control, the
Performance Award held by a Participant whose Service has not terminated prior
to the Change in Control or whose Service terminated by reason of the
Participant’s death or Disability shall become payable effective as of the date
of the Change in Control to such extent as specified in such Award Agreement.

                    14.4          Effect of Change in Control on Restricted
Stock Unit Awards.  The Committee may, in its discretion, provide in any Award
Agreement evidencing a Restricted Stock Unit Award that, in the event of a
Change in Control, the Restricted Stock Unit Award held by a Participant whose
Service has not terminated prior to such date shall be settled effective as of
the date of the Change in Control to such extent as specified in such Award
Agreement.

31




                    14.5          Effect of Change in Control on Deferred
Compensation Awards.  The Committee may, in its discretion, provide in any Award
Agreement evidencing a Deferred Compensation Award that, in the event of a
Change in Control, the Stock Units pursuant to such Award shall be settled
effective as of the date of the Change in Control to such extent as specified in
such Award Agreement.

          15.     COMPLIANCE WITH SECURITIES LAW.

                    The grant of Awards and the issuance of shares of Stock
pursuant to any Award shall be subject to compliance with all applicable
requirements of federal, state and foreign law with respect to such securities
and the requirements of any stock exchange or market system upon which the Stock
may then be listed.  In addition, no Award may be exercised or shares issued
pursuant to an Award unless (a) a registration statement under the Securities
Act shall at the time of such exercise or issuance be in effect with respect to
the shares issuable pursuant to the Award or (b) in the opinion of legal counsel
to the Company, the shares issuable pursuant to the Award may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act.  The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares hereunder shall relieve the Company of any liability in respect of the
failure to issue or sell such shares as to which such requisite authority shall
not have been obtained.  As a condition to issuance of any Stock, the Company
may require the Participant to satisfy any qualifications that may be necessary
or appropriate, to evidence compliance with any applicable law or regulation and
to make any representation or warranty with respect thereto as may be requested
by the Company.

          16.     TAX WITHHOLDING.

                    16.1          Tax Withholding in General.  The Company shall
have the right to deduct from any and all payments made under the Plan, or to
require the Participant, through payroll withholding, cash payment or otherwise,
including by means of a Cashless Exercise of an Option, to make adequate
provision for, the federal, state, local and foreign taxes, if any, required by
law to be withheld by the Participating Company Group with respect to an Award
or the shares acquired pursuant thereto.  The Company shall have no obligation
to deliver shares of Stock, to release shares of Stock from an escrow
established pursuant to an Award Agreement, or to make any payment in cash under
the Plan until the Participating Company Group’s tax withholding obligations
have been satisfied by the Participant.

                    16.2          Withholding in Shares.  The Company shall have
the right, but not the obligation, to deduct from the shares of Stock issuable
to a Participant upon the exercise or settlement of an Award, or to accept from
the Participant the tender of, a number of whole shares of Stock having a Fair
Market Value, as determined by the Company, equal to all or any part of the tax
withholding obligations of the Participating Company Group.  The Fair Market
Value of any shares of Stock withheld or tendered to satisfy any such tax
withholding obligations shall not exceed the amount determined by the applicable
minimum statutory withholding rates.

32




          17.     AMENDMENT OR TERMINATION OF PLAN.

                    The Committee may amend, suspend or terminate the Plan at
any time.  However, without the approval of the Company’s stockholders, there
shall be (a) no increase in the maximum aggregate number of shares of Stock that
may be issued under the Plan (except by operation of the provisions of
Section 4.3), (b) no change in the class of persons eligible to receive
Incentive Stock Options, and (c) no other amendment of the Plan that would
require approval of the Company’s stockholders under any applicable law,
regulation or rule.  No amendment, suspension or termination of the Plan shall
affect any then outstanding Award unless expressly provided by the Committee. 
In any event, no amendment, suspension or termination of the Plan may adversely
affect any then outstanding Award without the consent of the Participant unless
necessary to comply with any applicable law, regulation or rule.

          18.     MISCELLANEOUS PROVISIONS.

                    18.1          Repurchase Rights.  Shares issued under the
Plan may be subject to one or more repurchase options, or other conditions and
restrictions as determined by the Committee in its discretion at the time the
Award is granted.  The Company shall have the right to assign at any time any
repurchase right it may have, whether or not such right is then exercisable, to
one or more persons as may be selected by the Company.  Upon request by the
Company, each Participant shall execute any agreement evidencing such transfer
restrictions prior to the receipt of shares of Stock hereunder and shall
promptly present to the Company any and all certificates representing shares of
Stock acquired hereunder for the placement on such certificates of appropriate
legends evidencing any such transfer restrictions.

                    18.2          Provision of Information.  Each Participant
shall be given access to information concerning the Company equivalent to that
information generally made available to the Company’s common stockholders.

                    18.3          Rights as Employee, Consultant or Director. 
No person, even though eligible pursuant to Section 5, shall have a right to be
selected as a Participant, or, having been so selected, to be selected again as
a Participant.  Nothing in the Plan or any Award granted under the Plan shall
confer on any Participant a right to remain an Employee, Consultant or Director
or interfere with or limit in any way any right of a Participating Company to
terminate the Participant’s Service at any time.  To the extent that an Employee
of a Participating Company other than the Company receives an Award under the
Plan, that Award shall in no event be understood or interpreted to mean that the
Company is the Employee’s employer or that the Employee has an employment
relationship with the Company.

                    18.4          Rights as a Stockholder.  A Participant shall
have no rights as a stockholder with respect to any shares covered by an Award
until the date of the issuance of such shares (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company).  No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such shares are issued,
except as provided in Section 4.3 or another provision of the Plan.

33




                    18.5          Fractional Shares.  The Company shall not be
required to issue fractional shares upon the exercise or settlement of any
Award.

                    18.6          Severability.  If any one or more of the
provisions (or any part thereof) of this Plan shall be held invalid, illegal or
unenforceable in any respect, such provision shall be modified so as to make it
valid, legal and enforceable, and the validity, legality and enforceability of
the remaining provisions (or any part thereof) of the Plan shall not in any way
be affected or impaired thereby.

                    18.7          Beneficiary Designation.  Subject to local
laws and procedures, each Participant may file with the Company a written
designation of a beneficiary who is to receive any benefit under the Plan to
which the Participant is entitled in the event of such Participant’s death
before he or she receives any or all of such benefit.  Each designation will
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime.  If a
married Participant designates a beneficiary other than the Participant’s
spouse, the effectiveness of such designation may be subject to the consent of
the Participant’s spouse.  If a Participant dies without an effective
designation of a beneficiary who is living at the time of the Participant’s
death, the Company will pay any remaining unpaid benefits to the Participant’s
legal representative.

                    18.8          Unfunded Obligation.  Participants shall have
the status of general unsecured creditors of the Company.  Any amounts payable
to Participants pursuant to the Plan shall be unfunded and unsecured obligations
for all purposes, including, without limitation, Title I of the Employee
Retirement Income Security Act of 1974.  No Participating Company shall be
required to segregate any monies from its general funds, or to create any
trusts, or establish any special accounts with respect to such obligations.  The
Company shall retain at all times beneficial ownership of any investments,
including trust investments, which the Company may make to fulfill its payment
obligations hereunder.  Any investments or the creation or maintenance of any
trust or any Participant account shall not create or constitute a trust or
fiduciary relationship between the Committee or any Participating Company and a
Participant, or otherwise create any vested or beneficial interest in any
Participant or the Participant’s creditors in any assets of any Participating
Company.  The Participants shall have no claim against any Participating Company
for any changes in the value of any assets which may be invested or reinvested
by the Company with respect to the Plan.

                    18.9          Choice of Law.  Except to the extent governed
by applicable federal law, the validity, interpretation, construction and
performance of the Plan and each Award Agreement shall be governed by the laws
of the State of California, without regard to its conflict of law rules.

34




          IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies
that the foregoing sets forth the Ross Stores, Inc. 2004 Equity Incentive Plan
as duly adopted and amended by the Committee through May 17, 2005.

 

/s/ John Call

 

--------------------------------------------------------------------------------

 

Secretary

35




PLAN HISTORY AND NOTES TO COMPANY

March 17, 2004

 

Board adopts Plan with a reserve of 15,000,000 shares, subject to increase by up
to 13,529,070 shares from Predecessor Plan awards.

 

 

 

May 20, 2004

 

Stockholders approve Plan.

 

 

 

May 17, 2005

 

Compensation Committee amends Section 7.4 of Plan to extend the post-termination
exercise period following retirement of a director holding Nonemployee Director
Options granted on or after May 19, 2005 to a period of 60 months.

 

 

 

IMPORTANT NOTE:  Implementation of Section 12—Deferred Compensation Awards or
Section 11.6—deferral of RSU settlement

 

Upon establishment of a Deferred Compensation Award program pursuant to
Section 12 or deferral of settlement of RSUs pursuant to Section 11.6, determine
whether such program will constitute a “top-hat” pension plan under ERISA.  If
so, file notice with Dept. of Labor under ERISA Reg. 2520.104-23 within 120 days
of adoption of resolutions by the Committee to establish the program to obtain
exemption from reporting and disclosure requirements of ERISA.

 

 

 

IMPORTANT NOTE:
IRC 162(m) 5 year reapproval of performance goals

 

Because the Committee may change the targets under performance goals,
Section 162(m) requires stockholder reapproval of the material terms of
performance goals no later than the annual meeting in the 5th year following the
year in which the public company stockholders initially approved such material
terms.  See Treas. Reg. 1.162-27(e)(4)(vi).

 

 

 

IMPORTANT NOTE:
Nasdaq/NYSE evergreen formula plan term limited to 10 years

 

Because the Plan has share add-back features, the Nasdaq and NYSE stockholder
approval rules require that the plan term not exceed 10 years without
stockholder reapproval.  See NASD Rule 4350(i)(1)(A) and IM-4320-5; NYSE Listed
Company Manual Sec. 303A(8) and FAQs Regarding New Rules on Stockholder Approval
for Equity Compensation Plans posted on NYSE website, dated 12/16/2003.




TABLE OF CONTENTS

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

1.

Establishment, Purpose and Term of Plan

1

 

 

 

 

1.1

Establishment

1

 

1.2

Purpose

1

 

1.3

Term of Plan

1

 

 

 

 

2.

Definitions and Construction

1

 

 

 

 

2.1

Definitions

1

 

2.2

Construction

7

 

 

 

 

3.

Administration

7

 

 

 

 

3.1

Administration by the Committee

7

 

3.2

Authority of Officers

7

 

3.3

Administration with Respect to Insiders

7

 

3.4

Committee Complying with Section 162(m)

8

 

3.5

Powers of the Committee

8

 

3.6

Option or SAR Repricing

9

 

3.7

Indemnification

9

 

 

 

 

4.

Shares Subject to Plan

10

 

 

 

 

4.1

Maximum Number of Shares Issuable

10

 

4.2

Adjustment for Unissued Predecessor Plan Shares

10

 

4.3

Adjustments for Changes in Capital Structure

10

 

 

 

 

5.

Eligibility and Award Limitations

11

 

 

 

 

5.1

Persons Eligible for Awards

11

 

5.2

Participation

11

 

5.3

Incentive Stock Option Limitations

11

 

5.4

Award Limits

12

 

 

 

 

6.

Terms and Conditions of Options

13

 

 

 

 

6.1

Exercise Price

13

 

6.2

Exercisability and Term of Options

13

 

6.3

Payment of Exercise Price

13

 

6.4

Effect of Termination of Service

14

 

6.5

Transferability of Options

15

 

 

 

 

7.

Terms and Conditions of Nonemployee Director Options

15

 

 

 

 

7.1

Grant of Nonemployee Director Options

16

 

7.2

Exercise Price

17

 

7.3

Exercisability and Term of Nonemployee Director Options

17

 

7.4

Effect of Termination of Service

17

-i-




TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

8.

Terms and Conditions of Stock Appreciation Rights

18

 

 

 

 

8.1

Types of SARs Authorized

18

 

8.2

Exercise Price

19

 

8.3

Exercisability and Term of SARs

19

 

8.4

Exercise of SARs

19

 

8.5

Deemed Exercise of SARs

19

 

8.6

Effect of Termination of Service

20

 

8.7

Nontransferability of SARs

20

 

 

 

 

9.

Terms and Conditions of Restricted Stock Awards

20

 

 

 

 

9.1

Types of Restricted Stock Awards Authorized

20

 

9.2

Purchase Price

20

 

9.3

Purchase Period

21

 

9.4

Payment of Purchase Price

21

 

9.5

Vesting and Restrictions on Transfer

21

 

9.6

Voting Rights; Dividends and Distributions

21

 

9.7

Effect of Termination of Service

21

 

9.8

Nontransferability of Restricted Stock Award Rights

22

 

 

 

 

10.

Terms and Conditions of Performance Awards

22

 

 

 

 

10.1

Types of Performance Awards Authorized

22

 

10.2

Initial Value of Performance Shares and Performance Units

22

 

10.3

Establishment of Performance Period, Performance Goals and Performance Award
Formula

22

 

10.4

Measurement of Performance Goals

23

 

10.5

Settlement of Performance Awards

24

 

10.6

Voting Rights; Dividend Equivalent Rights and Distributions

25

 

10.7

Effect of Termination of Service

26

 

10.8

Nontransferability of Performance Awards

26

 

 

 

 

11.

Terms and Conditions of Restricted Stock Unit Awards

26

 

 

 

 

11.1

Grant of Restricted Stock Unit Awards

27

 

11.2

Purchase Price

27

 

11.3

Vesting

27

 

11.4

Voting Rights, Dividend Equivalent Rights and Distributions

27

 

11.5

Effect of Termination of Service

28

 

11.6

Settlement of Restricted Stock Unit Awards

28

 

11.7

Nontransferability of Restricted Stock Unit Awards

28

 

 

 

 

12.

Deferred Compensation Awards

28

 

 

 

 

12.1

Establishment of Deferred Compensation Award Programs

28

 

12.2

Terms and Conditions of Deferred Compensation Awards

29

-ii-




TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

13.

Standard Forms of Award Agreement

30

 

 

 

 

13.1

Award Agreements

30

 

13.2

Authority to Vary Terms

30

 

 

 

 

14.

Change in Control

30

 

 

 

 

14.1

Effect of Change in Control on Options and SARs

30

 

14.2

Effect of Change in Control on Restricted Stock Awards

31

 

14.3

Effect of Change in Control on Performance Awards

31

 

14.4

Effect of Change in Control on Restricted Stock Unit Awards

31

 

14.5

Effect of Change in Control on Deferred Compensation Awards

32

 

 

 

 

15.

Compliance with Securities Law

32

 

 

 

16.

Tax Withholding

32

 

 

 

 

16.1

Tax Withholding in General

32

 

16.2

Withholding in Shares

32

 

 

 

 

17.

Amendment or Termination of Plan

33

 

 

 

18.

Miscellaneous Provisions

33

 

 

 

 

18.1

Repurchase Rights

33

 

18.2

Provision of Information

33

 

18.3

Rights as Employee, Consultant or Director

33

 

18.4

Rights as a Stockholder

33

 

18.5

Fractional Shares

34

 

18.6

Severability

34

 

18.7

Beneficiary Designation

34

 

18.8

Unfunded Obligation

34

 

18.9

Choice of Law

34

-iii-